United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, MCGUIRE AIR
FORCE BASE, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1873
Issued: March 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 8, 2013 appellant, through her attorney, filed a timely appeal from a June 12,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome causally related to factors of her federal employment.
FACTUAL HISTORY
On September 27, 2012 appellant, then a 51-year-old sales associate and cashier, filed an
occupational disease claim (Form CA-2) alleging carpal tunnel syndrome in the performance of
1

5 U.S.C. § 8101 et seq.

duty. She noted that her position as sales associate entailed lifting food items of 10 to 50 pounds.
Appellant first became aware of her condition on February 2, 2010 and of its relationship to her
employment in March 2010. She explained that she did not file her claim within 30 days after
March 2010 because she had first visited a family physician for her condition and was unaware
of the procedure for filing an occupational disease claim.
On July 25, 2012 Dr. Daniel Mullin, a Board-certified emergency physician, stated that
appellant had an overuse injury requiring her to follow up with a hand surgeon. He checked a
box indicating that the injury was incurred in the line of duty.
In a note dated July 30, 2012, Dr. Raymond Ragland III, a Board-certified orthopedic
surgeon, diagnosed appellant with bilateral carpal tunnel syndrome. He stated that she could
return to full duty on August 2, 2012.
On October 24, 2012 OWCP requested additional factual and medical evidence from
appellant. It noted that she had not substantiated the factual aspects of her claim and that the
medical evidence was insufficient to support the causal relationship between her claimed
condition and her employment activities. OWCP afforded appellant 30 days to submit additional
evidence.
In a note dated September 11, 2012, Dr. Harvey Licht, a Board-certified internist,
released appellant to work without restrictions on September 12, 2012.
By letter dated November 19, 2012, appellant’s representative stated that she would
provide OWCP with medical evidence in support of her claim, but it would not be available until
after the 30-day period had ended. She requested a 30-day extension of the period in order to
submit medical evidence.
By decision dated December 31, 2012, OWCP denied appellant’s claim. It found that she
had failed to establish the factual elements of her claim, because she did not provide a detailed
description of the work activities alleged to have caused her condition. OWCP also noted that
appellant had not submitted sufficient medical evidence to establish that her condition was
causally related to work activities.
Appellant requested a hearing before an OWCP hearing representative on
January 7, 2013.
On April 15, 2010 Dr. Ragland diagnosed appellant with right de Quervain’s
tenosynovitis. Appellant stated that she had lifted a 50-pound bag of dog food two weeks prior
to her visit. She felt pain several days later in the radial aspect of her wrist. On examination of
x-rays, Dr. Ragland noted no evidence of static deformity. On physical examination, he noted
right carpometacarpal synovitis of the thumb.
In a note dated October 1, 2010, Dr. Ragland diagnosed appellant with left trigger thumb.
Appellant reported no discomfort in the right wrist, but described recent tenderness in the left
thumb. On physical examination, Dr. Ragland noted tenderness over the A1 pulley with
triggering of the left thumb with interphalangeal flexion and extension.

2

In a note dated May 6, 2011, Dr. Ragland diagnosed appellant with right ring
tenosynovitis and mild right carpal tunnel syndrome. On physical examination, he noted positive
direct compression and a positive Tinel’s test at the right carpal canal.
On July 30, 2012 Dr. Ragland reported that appellant’s right carpal tunnel syndrome had
worsened. Appellant presented with mild paresthesias in the median nerve distribution of the left
hand. Dr. Ragland noted that the Tinel’s sign was equivocal in the left carpal canal, but positive
in the right carpal canal. Direct compression testing was positive bilaterally. Dr. Ragland
referred appellant for a neurometric study to assess the median nerves bilaterally for peripheral
compression.
In a report dated October 10, 2012, Dr. Daniel J. Ragone, a Board-certified physician of
physical medicine and rehabilitation, reported the results of a selective electromyogram and
nerve conduction study. He stated an impression of mild to moderate right chronic carpal tunnel
syndrome and early left chronic carpal tunnel syndrome.
On October 17, 2012 Dr. Ragland diagnosed appellant with bilateral carpal tunnel
syndrome. On physical examination, he noted positive bilateral results for Tinel’s sign and
direct compression. Dr. Ragland stated that, to a reasonable degree of medical certainty,
appellant’s bilateral carpal tunnel syndrome symptoms were work-related processes. He
recommended an open right carpal tunnel release procedure.
On November 7, 2012 Dr. Ragland stated that appellant’s bilateral carpal tunnel
syndrome remained unchanged. He stated that a document containing a history of appellant’s
condition and the results of a physical examination performed on November 7, 2012 was
attached.2
In an operative report dated November 9, 2012, Dr. Ragland performed an endoscopic
right carpal tunnel release procedure and an intervention of the left carpal canal. He noted that
appellant had clinically and neurometrically demonstrated right and left carpal tunnel syndrome.
In a note dated November 14, 2012, Dr. Ragland addressed appellant’s postsurgical
neurovascular status and tendon function as intact. Appellant’s wound from surgery was clean
and healing. On November 21, 2012 Dr. Ragland removed the surgical sutures from her wound.
The hearing was held on April 10, 2013. Appellant described her history of employment
at the employing establishment. She worked as a cashier and a dispatcher starting in 2005 and at
the employing establishment commissary starting in 2008. Appellant stated that she did not have
any particular problems with her hands before working in the latter position. As a cashier, her
hands were constantly moving to scan groceries and she often had to lift heavy items to scan
them. Appellant estimated that she scanned roughly 154,000 items per month. She also used a
keyboard on the register to enter produce codes. Appellant stated that problems with her wrists
started in 2010. She reported that, while she had a surgical procedure performed to correct her
right wrist condition, her left wrist had developed similar symptoms and had only received an

2

This document is not part of the case record.

3

injection during the procedure. Appellant noted that she had no other medical conditions,
injuries or hobbies involving her wrists.
On April 18, 2013 Dr. Ragland stated that appellant had clinical and neurometric findings
consistent with bilateral carpal tunnel syndrome. In reviewing appellant’s medical history,
clinical and neurometric findings, her bilateral carpal tunnel syndrome was a work-related
process and his opinion was rendered within a reasonable degree of medical certainty.
By decision dated June 12, 2013, an OWCP’s hearing representative found that appellant
had established her exposure to claimed work factors, but that her claim remained denied
because she had not established a causal relationship between her diagnosed condition and
exposure to work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
Appellant filed a claim alleging that she sustained bilateral carpal tunnel syndrome due to
factors of her federal employment. OWCP accepted that she was a federal employee who filed a
timely claim, that she had established exposure to claimed factors of employment and that a
medical condition had been diagnosed, but found that she had not submitted sufficient
rationalized medical evidence to establish that she sustained the claimed condition due to
accepted work factors.
The Board finds that appellant failed to submit sufficient rationalized medical evidence
supporting that her carpal tunnel syndrome was caused by duties of her federal employment.
Medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10 A note dated
September 11, 2012 from Dr. Licht did not include opinions as to the cause of any diagnosed
condition. The Board finds that this report is insufficient to meet appellant’s burden, as it did not
provide any opinion on causal relationship.
Appellant submitted two reports from Dr. Ragland containing opinions on causal
relationship. In a note dated October 17, 2012, Dr. Ragland stated that, to a reasonable degree of
medical certainty, her bilateral carpal tunnel syndrome symptoms were work-related processes.
In a note dated April 18, 2013, he asserted that, in reviewing appellant’s history, clinical findings
and neurometric findings, her bilateral carpal tunnel syndrome was a work-related process and
that this opinion was rendered within a reasonable degree of medical certainty. In a July 25,
2012 report, Dr. Mullin checked a box indicating that the injury was incurred in the line of duty.
To be rationalized, the opinion of a physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000).

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

10

See Willie M. Miller, 53 ECAB 697, 701 n.9 (2002).

5

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11 Dr. Ragland’s
reports provided diagnoses and statements of reasonable medical certainty, but failed to provide
a detailed explanation as to how specific physical findings and results of diagnostic testing
supported his opinion on causal relationship. He did not identify the specific employment
factors alleged by appellant or explain how those activities caused her condition. Instead,
Dr. Ragland merely referred generally to the history of her condition, physical findings and
results of diagnostic testing. Dr. Mullin’s report is similarly deficient, as he checked a box
indicating that appellant’s injury was incurred in the line of duty, without providing a complete
factual and medical background, a statement of reasonable medical certainty or supportive
medical rationale. The fact that a condition manifests itself or worsens during a period of
employment12 or that work activities produce symptoms revelatory of an underlying condition
does not raise an inference of causal relationship between a claimed condition and employment
factors.13 The Board finds the reports of Drs. Ragland and Mullin insufficient to meet
appellant’s burden, as they did not provide an adequate explanation regarding the cause of
appellant’s bilateral carpal tunnel syndrome.
On appeal, appellant’s representative argues that appellant has established a prima facie
case that should be remanded to OWCP for further development. OWCP’s procedure manual
states that additional medical evidence may be obtained when a medical report establishes a
prima facie claim, but fails to provide a sufficiently rationalized opinion on causal relationship.14
In John J. Carlone, the Board found that when an uncontroverted inference of causal relationship
is raised, but the reports establishing that, inference are insufficiently rationalized, OWCP is
obligated to request further information from a claimant’s attending physician.15 However, the
reports of Dr. Ragland do not raise an uncontroverted inference of causal relationship, because
he did not attempt to describe how specific duties of appellant’s employment physiologically
caused appellant’s claimed condition: instead, he asserted that causal relationship existed
without any supporting rationale. Therefore, Dr. Ragland’s reports do not establish a prima facie
claim that would require OWCP to obtain additional medical evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she developed bilateral carpal tunnel
syndrome causally related to factors of her federal employment
11

Leslie C. Moore, supra note 8.

12

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

13

B.B., Docket No. 13-256 (issued August 13, 2013); Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.5 (June 1995).

15

John J. Carlone, 41 ECAB 354, 360 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

